Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 10, 13-14, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moura (US Pub No.: 2015/0139770) in view of Hsu (US Pub No.: 2012/0032545).
Regarding claim 1, Moura (US Pub No.: 2015/0139770) would disclose an electromagnetic actuator (in the abstract, where a stator for a robotic device is disclosed, with a motor rotor in [0005]) for non-continuous rotation (as per [0050], a controller is disclosed that would adjust a magnitude of torque from the stators of the actuation device. As such, it is assumed that this control would allow for a non-continuous rotation via said torque adjustment), comprising: a support structure (being the housing that will act as a support in [0097]); an output shaft rotatable about and defining an axis of rotation (being the drive shaft members in [0094]); a permanent magnet rotor (being disclosed in [0093] as the brushless DC motors with a permanent magnet rotor poles) comprising at least two magnetic poles (being the poles disclosed in [0093], wherein it is assumed that the presence of poles implies that there would be at least two poles here) attached to the output shaft (a rotor attachment to an inner shaft is disclosed in [0094], with the inner shaft being part of the drive shaft in [0094]); and a stator device comprising a ferromagnetic pole body (a stator with a stator pole is disclosed in [0093]) attached to the support structure (being the housing to which an attachment is disclosed in [0097]) and surrounding the at least two magnetic poles (each stator, being 2902 in [0099] and figure 29A, has two stator poles (2902P and 2902P’) that are supported in the housing of [0097]), the ferromagnetic pole body having at least four ferromagnetic stator poles (2502 in [0093] is defined as being a ferromagnetic stator with stator poles also defined as being parts 2505.  While only one is labeled in figure 25A, 8 members with the same structure as 2505 are present here, as well as in figure 28A) each wrapped in a conductive wire to define a stator coil (being the coils a, a’, b, b’, c, c’, d, and d’ defined in [0099] and shown in figure 29A),  wherein the at least four ferromagnetic stator poles are sized, and spaced radially from each (shown in figure 29A) other so as to define a maximum cogging torque of the electromagnetic actuator (while a specific torque value is not disclosed, the ferromagnetic stator would define a cogging torque as a torque output is disclosed in [0093]-[0094] as a cogging torque would be created between the magnetic forces of the rotor and stator).
However, Moura does not teach an instance wherein a total torque of the electromagnetic actuator is within a same order of magnitude as the maximum cogging torque. Instead, Hsu (US Pub No.: 2012/0032545) does disclose an instance wherein a total torque of the electromagnetic actuator is within a same order of magnitude as the maximum cogging torque (Hsu discloses a producing of a high cogging torque in [0015] as a part of a high torque robot in [0014].  As such, the cogging torque is argued to be within the same order of magnitude as the maximum torque of the device of Hsu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cogging torque details of Hsu into the device of Moura for the purpose of providing a “sufficient locking force to lock the non-stationary inner-layer mover when a power failure occurs” as disclosed in [0019]. This is taken to be applicable to Moura as this would allow for a providing of a locking force to stop a movement in the event of a power failure for the device of Moura.
Regarding claim 2, Moura in view of Hsu teach the electromagnetic actuator of claim 1, with Moura further comprising a controller (like the one defined in [0041]) operably coupled to the stator coils for controlling an electrical field applied to one or more of the stator coils (as per [0050], a control of a magnetic field is disclosed, with the magnetic field being created as a result to an electricity being applied to the stator coils, as the magnetic field is created via electromagnetic forces, as per [0094]), wherein the controller is operable to implement one or more motion primitives associated with rotational movement of the output shaft (the controller is taken to initiate a motion primitive as the controller would have a control module to control the motion of the stators, as per [0050]).
Regarding claim 7, Moura in view of Hsu teach the electromagnetic actuator of claim 1, with Moura further comprising a transmission (being the drive transmission member in [0120]) coupled to the output shaft (the transmission member is interfaced with a rotor at a drive transmission member in [0147] which is taken to be equivalent to the drive shaft of [0094] as the drive transmission member and drive shaft are both interfacing with a rotor) for decreasing an amount of angular rotation of the output shaft during step movement of the permanent magnet rotor between adjacent stator poles (as the drive transmission member interfaces with the rotor such that the drive member interfaces with the laminated salient poles, it is assumed that this interface would allow for a decrease of angular rotation during a movement of the rotor between the poles as the poles would be the parts of Moura that drive a rotation. As such, the space between the poles would have a slight decline in angular rotation of the rotor and output shaft).
Regarding claim 8, Moura in view of Hsu teach the electromagnetic actuator of claim 1, wherein Moura discloses the at least four stator poles comprises four to twelve stator poles (as per [0099], 8 stator poles are disclosed, with figure 29 showing them as parts 2902P. It is also stated that Moura would disclose “any suitable number of stator modules” in [0099]).
Regarding claim 10, Moura in view of Hsu teach the electromagnetic actuator of claim 1, wherein Moura discloses the electromagnetic actuator is operable to support a torque load applied to the output shaft (as the electromagnetic actuator of Moura is outputting a torque to the output shaft in [0094], it stands to reason that the actuator would be able to support a torque applied to its output shaft),  whereby a magnetic force between the permanent magnet rotor and the stator poles is sufficient to hold the permanent rotor magnet and the output shaft in a holding position without supplying an electrical field to any of the stator coils (it stands to reason that the electromagnetic actuator of Moura would be able to hold the rotor magnet and output shaft in a position without an electric field applied to the stator coils).
Regarding claim 13, Moura in view of Hsu teach the electromagnetic actuator of claim 1, wherein the maximum cogging torque is further defined by one or more variables selected from the group consisting of number of rotor poles, number of stator poles, gear ratio, actuator diameter, torque function, step resolution, minimum energy per step, rotor diameter, coil to stator volume ratio, and combinations thereof (as Moura discloses a cogging torque is taken to be the torque that is required to overcome an opposing torque created by a magnetic attractive force between magnets of the rotor and stator, it stands to reason that the number of poles of the rotor and stator in Moura and Hsu would affect a maximum cogging torque value).
Regarding claim 14, Moura in view of Hsu teach a robotic system comprising at least one robotic joint incorporating the electromagnetic actuator of claim 1 for operating the at least one robotic joint (as Moura discloses a robotic arm in [0060] and a robot drive in [0061]-[0062], it is assumed that the actuator of Moura would be used in a robotic device).
Regarding claim 17, Moura discloses a system for controlling rotational movement of a joint (Moura discloses a drive system with a rotor in the abstract that would allow for a rotation, as disclosed in [0057]), comprising: first and second support members (disclosed in [0094] wherein a bottom plate 2514 is disclosed as a support with 2520 in [0097]) rotatably coupled to each other and that define a joint rotatable about an axis of rotation (as 2520 house the stators and as 2514 are taken to be stationary in [0097] and [0094] respectively, a rotation between the two elements is assumed to be occurring. A two link manipulator is disclosed in [0094]); an electromagnetic joint module (being the electromagnetic actuator in the abstract) comprising an input member coupled to the first support member (an interface between the support plate and an outer shaft is disclosed in [0094]), and an output shaft coupled (as the electromagnetic actuator of Moura is outputting a torque to the output shaft in [0094], it stands to reason that the actuator would be able to support a torque applied to its output shaft) to the second support member (in figure 25C, the support 2520 in [0097] would support the output shaft of [0094], with the inner shaft 2517a being attached to the input member), such that the input member and the output shaft are rotatable about the axis of rotation (as the device of Moura is has a rotor and would allow for a rotation in [0057]), the electromagnetic joint module comprising at least two magnetic poles attached to the output shaft (being the poles disclosed in [0093], wherein it is assumed that the presence of poles implies that there would be at least two poles here), and a ferromagnetic pole body attached to the input member and comprising a plurality of ferromagnetic stator poles each wrapped in a conductive wire to define a stator coil (2502 in [0093] is defined as being a ferromagnetic stator with stator poles also defined as being parts 2505.  While only one is labeled in figure 25A, 8 members with the same structure as 2505 are present here, as well as in figure 28A), wherein at least two magnetic poles and the plurality of ferromagnetic stator poles are configured to define a maximum cogging torque (while a specific torque value is not disclosed, the ferromagnetic stator would define a cogging torque as a torque output is disclosed in [0093]-[0094] as a cogging torque would be created between the magnetic forces of the rotor and stator); and a controller operably coupled to each stator coil for controlling non-continuous rotational movement of the joint (as per [0050], a controller is disclosed that would adjust a magnitude of torque from the stators of the actuation device. As such, it is assumed that this control would allow for a non-continuous rotation via said torque adjustment).
With respect to being used in a joint, Moura does not explicitly disclose a rotational movement for a joint. Instead, Hsu does disclose a rotational movement of a joint in [0002] wherein an actuation of a joint of a manipulation arm with a rotation disclosed in [0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotational arm of Hsu into the device of Moura for the purpose of providing a for the purpose of providing an electromagnetic actuator like the one presented in Moura that is disclosed to be designed to protect the elements of the actuator from aggressive and corrosive environments (as per [0004]) into a device used by a patient like the one presented in Langois.
Regarding claim 18, Moura in view of Hsu teach the system of claim 17, wherein Moura discloses that the controller is operable to control non-continuous rotation of the joint in less than 90 degrees of rotation in a single step operation in response to applying an electrical field to opposing stator coils and removing the electrical field from the opposing stator coils (as Moura discloses a controller to control the energization of the stators o the drive assembly via the controller in [0041] and [0050]. As such, the controller can control a rotation of less than 90 degrees within a single step (like between the stator coils of a’ and b’ in figure 29A).  While a single step is not defined, a rotation of less than 90 degrees can be defined as a step within the 8 stator system of figure 29A and [0099].  From here, the application of electricity that would create an electrical field to the stators that create a magnetic field would be used to drive the actuation of the device in figure 29).
Regarding claim 19, Moura in view of Hsu teach the system of claim 17, wherein Moura discloses the controller is operable to control non-continuous rotation of the joint in less than 90 degrees of rotation in a single step operation in response to applying an electrical field to opposing stator coils and removing the electrical field from the opposing stator coils (as Moura discloses a controller to control the energization of the stators o the drive assembly via the controller in [0041] and [0050]. As such, the controller can control a rotation of less than 90 degrees within a single step (like between the stator coils of a’ and b’ in figure 29A).  While a single step is not defined, it is also argued that a rotation of less than 90 degrees can be defined as a step within the 8 stator system of figure 29A and [0099].  From here, the application of electricity that would create an electrical field to the stators that create a magnetic field would be used to drive the actuation of the device in figure 29).
Regarding claim 21, Moura in view of Hsu teach a method of operating the electromagnetic actuator of claim 1, wherein Moura would disclose that the method comprising applying a torque load to the output shaft and applying an electrical field to opposing stator coils to rotate the output shaft from a first position to a second position sufficient to overcome the torque load (the applied torque could be a cogging torque as a result of the magnetic field energy between the rotors and the stators wherein an electrical energy to generate an electromagnetic force, disclosed in [0094] to allow for a rotation), and then removing the electrical field from the opposing stator coils, such that the output shaft remains in the second position to support the torque load by virtue of a magnetic force generated by the permanent magnet rotors and the ferromagnetic pole body (it is assumed that the position of the device would not change when an electromagnetic force is not applied to the rotors in [0094] as an additional movement or a backdriving when a stator is not activated is not disclosed).
Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moura (US Pub No.: 2015/0139770) in view of Hsu (US Pub No.: 2012/0032545) in further view of Langlois (US Pub No.: 2011/0125290).
Regarding claim 3, Moura in view of Hsu teach the electromagnetic actuator of claim 2. However, Moura and Hsu did not teach an instance wherein the one or more motion primitives comprises control over mechanical impedance, such that the controller is operable to modify a magnetic spring or damping value of the electromagnetic actuator by supplying an electrical field to at least one of the stator coils.
Instead, Langlois would teach a control over mechanical impedance (via the impedance controller in the abstract and [0090] with a disclosure to an ‘actuator motor cogging’ also in [0090]) such that the controller is operable to modify a magnetic spring or damping value of the electromagnetic actuator by supplying an electrical field to at least one of the stator coils (the impedance controller would minimize a physical impedance, thereby adjusting a damping value of the actuator of Langlois. The function of the controller of Langlois could be incorporated into the controller of Moura would further allow for an adjusting of an electricity to the stator coils). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control over an impedance as presented by Langlois into the device of Moura and Hsu for the purpose of allowing for an increasing or a decreasing of a resistance at the joint where the actuator of Moura would be operating with, as disclosed in the abstract of Langlois.
Regarding claim 16, Moura in view of Hsu and Langlois teach a prosthesis comprising at least one prosthetic joint incorporating the electromagnetic actuator of claim 1 for operating the at least one prosthetic joint (in Langlois, the abstract is disclosed to be a controller for a motorized prosthetic, with the figures, like figure 2, depicting a prosthetic device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a prosthesis device like the one of Langlois for use with the actuator presented in Moura in view of Hsu for the purpose of providing an electromagnetic actuator like the one presented in Moura that is disclosed to be designed to protect the elements of the actuator from aggressive and corrosive environments (as per [0004]) into a device used by a patient like the one presented in Langois.
Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moura (US Pub No.: 2015/0139770) in view of Hsu (US Pub No.: 2012/0032545) in further view of Woo (US Pub No.: 2019/0199147).
Regarding claim 4, Moura in view of Hsu teach the electromagnetic actuator of claim 2, wherein Moura discloses that the one or more motion primitives comprise control over point-to-point sub-movements of the permanent magnet rotor in a rotational step movement relative to the stator device (as the controller of Moura would control a movement of the rotor, including the permanent magnet rotor with respect to a rotor/stator pair disclosed in [0093], the control of Moura would control the movement of Moura over positional steps along a rotation path), wherein the controller operates to apply an electrical field to opposing stator coils to rotate the permanent magnet rotor from a first step position to a second step position based on a sensed torque load on the output shaft (with respect to [0050] of Moura, a controller to provide a magnetic field by energizing the stators of the drive assembly is disclosed, which would then create a magnetic force to rotate the actuator of Moura between step positions. While a generation of a n electric field per se is not present here, it is assumed an electric field is generated as the stators comprise coils which are known in the art to generate a magnetic field when an electricity is run through said coils, with a disclosure to a generation of an electromagnetic force disclosed in [0094]), wherein, when in the second rest step position, the controller operates to remove the electrical field, such that one of the stator poles magnetically maintains the position of the permanent magnet rotor in the second rest step position (as a movement after a stopping of rotation is not present areas where the permanent magnet is defined, it is assumed that the magnetic current through a stator (being at a, a’, b, b’, c, c’, d, and d’ in figure 29A) would hold a permanent magnet rotor in place when a rotation is not occurring).
However, Moura in view of Hsu does not teach an instance wherein the electromagnetic actuator further comprising a force sensor associated with the output shaft to determine a torque load applied to the output shaft. Instead, Woo does disclose a force sensor (via a torque sensor in [0007]) coupled to the controller (the torque sensor of Woo can interface with the controller of Moura) for determining a torque load applied to the outer shaft (a torque evaluation of a shaft is disclosed in [0007], and the torque sensor can sense a torque on the inner shaft of Moura). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque sensing of Woo into the device of Moura and Hsu for the purpose of providing a means to evaluate an output torque that can then be used to determine a cogging torque (as provided for in Woo as Woo discloses an evaluation of a cogging torque in [0011]-[0012]).
Regarding claim 5, Moura in view of Hsu and Woo teach the electromagnetic actuator of claim 4, wherein Moura discloses that the controller is operable to cause rotation of the output shaft and the permanent magnet rotor in a plurality of consecutive step positions over a given period of time by controlling application of an electrical field to and from any of the stator coils (as the controller is controlling a magnetic field in [0050] (via energizing the stator coils, with coil details in [0085]), the controller would be able to control the rotation of the rotor over a plurality of step positions (in which a step could be defined as a movement from one stator to another, like mobbing from b’ to a’ in figure 29) of the device of Moura).
Regarding claim 6, Moura in view of Hsu and Woo teach the electromagnetic actuator of claim 2, with Moura further comprising a position sensor (being disclosed in [0049] and [0053]) determining an angular position of the permanent magnet rotor (in [0053] a controller with a position sensing arrangement is disclosed, with a rotor evaluation also in [0053]).
However, Moura does not teach a force sensor operably coupled to the controller for determining a torque load applied to the output shaft. Instead, Woo does disclose a force sensor (via a torque sensor in [0007]) coupled to the controller (the torque sensor of Woo can interface with the controller of Moura) for determining a torque load applied to the outer shaft (a torque evaluation of a shaft is disclosed in [0007], and the torque sensor can sense a torque on the inner shaft of Moura). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque sensing of Woo into the device of Moura and Hsu for the purpose of providing a means to evaluate an output torque that can then be used to determine a cogging torque (as provided for in Woo as Woo discloses an evaluation of a cogging torque in [0011]-[0012]).
Claim(s) 9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moura (US Pub No.: 2015/0139770) in view of Hsu (US Pub No.: 2012/0032545) in further view of Lorilla (US Pub No.: 2017/0257043).
Regarding claim 9, Moura in view of Hsu teaches the electromagnetic actuator of claim 1. However, Moura in view of Hsu don’t teach an instance wherein the total torque comprises a combination of the maximum cogging torque and an applied electromagnetic torque, wherein the applied electromagnetic torque is greater than the maximum cogging torque, such that the applied electromagnetic torque is sufficient to move overcome the maximum cogging torque to move the permanent magnet rotor from one step position to an adjacent step position relative to the stator device.
Instead, Lorilla does teach an instance wherein the total torque comprises a combination of the maximum cogging torque and an applied electromagnetic torque (it stands to reason a total torque would be the maximum electromagnetic torque with a maximum cogging torque. As Lorilla teaches an electric motor in the abstract with magnet details in [0017] and [0023] with an equation for a total torque provided in [0029]),  wherein the applied electromagnetic torque is greater than the maximum cogging torque (regarding the equation in [0029], the torque of the system, defined in [0025], being the average value of a total torque without a cogging torque, could be larger than a cogging torque), such that the applied electromagnetic torque is sufficient to move overcome the maximum cogging torque to move the permanent magnet rotor from one step position to an adjacent step position relative to the stator device (As Lorilla teaches an electric actuator with a controller to determine an applied current in [0025], it stands to reason that the device of Lorilla would have to overcome the maximum togging torque in order to allow for a movement of the rotor of Lorilla. Use of a permanent magnet in a motor is disclosed in [0017] with a rotor in the abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Lorilla with the total torque evaluation provided in the equations of [0025]-[0029] into the devices of Moura and Hsu to teach a way to control the actuators of Moura while taking into account a cogging torque that would need to be overcome to promote a rotation of the rotors of Moura. 
Regarding claim 11, Moura in view of Hsu and Lorilla teach he electromagnetic actuator of claim 1, wherein Lorilla would teach an instance when the total torque is less than 5 times the maximum cogging torque (the average value of the torque in [0025] could be greater than the cogging torque of [0029] but less than 5 times that of the cogging torque of [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Lorilla with the total torque evaluation provided in the equations of [0025]-[0029] into the devices of Moura and Hsu to teach a way to control the actuators of Moura while taking into account a cogging torque that would need to be overcome to promote a rotation of the rotors of Moura.
Regarding claim 12, Moura in view of Hsu and Lorilla teach the electromagnetic actuator of claim 1, wherein Lorilla would teach an instance when the total torque is less than 1 times the maximum cogging torque (the average value of the torque in [0025] could be equal to zero or possibly be a negative value, meaning that the cogging torque in the equation of [0029] would teach a cogging torque greater or equal to that of the total torque). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Lorilla with the total torque evaluation provided in the equations of [0025]-[0029] into the devices of Moura and Hsu to teach a way to control the actuators of Moura while taking into account a cogging torque that would need to be overcome to promote a rotation of the rotors of Moura.
Regarding claim 20, Moura in view of Hsu teach the system of claim 17. However, Moura in view of Hsu does not teach an instance wherein the electromagnetic joint module defines a maximum cogging torque that is within the 20 times less than that of a total torque of the electromagnetic joint module. 
Instead, Lorilla would teach an instance wherein the electromagnetic joint module defines a maximum cogging torque that is within the 20 times less than that of a total torque of the electromagnetic joint module  (the average value of the torque in [0025] would be greater than a cogging torque to allow for a rotation of the actuator device of Lorilla. From here, it is also argued that the equation would allow for a cogging torque of [0029] that would be within 20 times of the total torque in [0025]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller of Lorilla with the total torque evaluation provided in the equations of [0025]-[0029] into the devices of Moura and Hsu to teach a way to control the actuators of Moura while taking into account a cogging torque that would need to be overcome to promote a rotation of the rotors of Moura.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moura (US Pub No.: 2015/0139770) in view of Hsu (US Pub No.: 2012/0032545) in further view of Noda (US Pub No.: 2017/0198728).
Regarding claim 15, Moura in view of Hsu teach the at least one joint module comprising the electromagnetic actuator of claim 1 for operating the at least one joint module. However, said combination does not teach an exoskeleton comprising at least one joint module associated with a human joint. Instead, Noda does teach an exoskeleton comprising at least one joint module associated with a human joint (being the exoskeleton robot of figure 1 wherein an electromagnetic actuator is disclosed for use in an exoskeleton in [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an exoskeleton for use with the actuator presented in Moura in view of Hsu for the purpose of providing an electromagnetic actuator like the one presented in Moura that is disclosed to be designed to protect the elements of the actuator from aggressive and corrosive environments (as per [0004]) into a device used by a patient like the one presented in Noda.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stauder (US Pub No.: 2017/0264178) discloses a permanent magnet actuator with a rotor and stator arrangement disclosed in the abstract. Pollock (US Pub No.: 2011/0181135) discloses an electrical actuator with a “micro-stepping position control” in the abstract and [0001].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 3774        
                                                                                                                                                                                                

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774